DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections to Claims 1, 6, 8-9, 13, 15 are withdrawn due to Applicant's amendment of the claim.
Regarding the rejection of Claims 6, 8, 11, 13 under 35 U.S.C. 112(b), the rejection is withdrawn due to Applicant's amendments of the claim. Examiner notes that due to claim amendments, there is a new 112(b) rejection for claims 112, 14-15.
In light of Applicant’s amendments, the rejection of Claims 1-12, 14-15 under 35 U.S.C. 101, is withdrawn. The abstract limitations previously identified in addition to additional abstract limitations of performing calculations are integrated into the practical application of autonomously controlling an operation of the vehicle based on the roll angle. Examiner notes, however, that this limitation is considered new matter and that claims 1-12, 14-15 are newly rejected under 112(a).

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 of application EP 16465506.0. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “autonomously controlling, by the processor of the vehicle, an operation of the vehicle based on the roll angle” and claim 15 recites “autonomously control an operation of the vehicle based on the roll angle”. Examiner can find no support for this limitation in the disclosure as filed. Therefore claims 1 and 15, and further dependent claims 2-12 and 14, are rejected under 35 U.S.C. 112(a) for containing new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a first roll angle variable (λ1) and a second roll angle variable (λ2)” in line 10. It is unclear if these are the same or different from a first roll angle variable (λ1) and a second roll angle variable (λ2) recited in lines 4 and 6 respectively. Therefore claim 1 and further depended claims 2, 4-12, 14 are indefinite.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “a first roll angle variable (λ1) and a second roll angle variable (λ2)” in line 9. It is unclear if these are the same or different from a first roll angle variable (λ1) and a second roll angle variable (λ2) recited in lines 3 and 5 respectively. Therefore claim 3 is indefinite.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “a first roll angle variable (λ1) and a second roll angle variable (λ2)” in lines 7-8. It is unclear if these are the same or different from a first roll angle variable (λ1) and a second roll angle variable (λ2
Claim 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 and 10 recite “the processor uses a compensation method to increase the precision of the calculation based on a vertical centrifugal acceleration.” However there are four different calculation recited in claim 1. It is unclear which calculation an increase in precision. Therefore it is unclear in claims 9 and 10 are indefinite.
Examiner’s note:
Regarding Claim(s) 1-12, and 14-15, the closest prior art of record, Seiniger et al., US 2009/0222164 (hereinafter Seiniger), teaches the following:
Regarding claim 1, Seiniger teaches determining, by a processor of the vehicle,  a first roll angle variable (λ1) from an acquired rolling rate (            
                
                    
                        
                            
                                λ
                            
                            ˙
                        
                    
                    
                        M
                    
                
            
        ) of the vehicle (e.g. “A first roll angle variable (λ1) is determined from the rolling rate (            
                
                    
                        
                            
                                λ
                            
                            ˙
                        
                    
                    
                        M
                    
                
            
        )”, see abstract) using a first method (e.g. “a first roll angle variable is determined from an acquired rolling rate of the vehicle using a first method“, see paragraph [0010]); 
determining, by a processor of the vehicle, a second roll angle variable (λ2) from one or more further vehicle movement dynamics characteristic variables using a second method (e.g. “ A second roll angle variable (λ2) is determined from one or more vehicle movement dynamics characteristic variables (i.e. the using a second method)”, see abstract);  
calculating, by a processor of the vehicle, the roll angle (λE) as a combination of at least a first roll angle variable (λ1) and a second roll angle variable (λ2) (e.g. E) is calculated on the basis of the roll angle variables (λ1, λ2)”, see abstract) by:
calculating a first combination, by combining the first roll angle variable of the first method hiqh-passed filtered with a first cutoff frequency (e.g. “the first roll angle variable (i.e. the roll angle variable of the first method) and the second roll angle variable of the second method low-passed filtered with the first cutoff frequency (e.g. “filter the second roll angle variable (i.e. roll angle variable of the second method) with a low pass filter before it is used to calculate the roll angle since the relationships between the vehicle movement dynamics characteristic variables which form the basis of the determination of the second roll angle variable apply only in the case of steady-state cornering. A high pass filter with a cut-off frequency of approximately 0.05 Hz (i.e. the first cutoff frequency) is particularly preferred “, see paragraph [0017]),
However the prior art, alone or in combination, fails to teach 
calculating a second combination, by combining the roll angle variable of the first method high-passed filtered with a second cutoff frequency and the second roll angle variable of the second method low-passed filtered with the second cutoff frequency, and 
calculating a third combination as the roll angle (λE) , by combining the results of the first combination low- passed filtered with a third cutoff frequency and the results of the second combination high-passed filtered with the third cutoff frequency, and 
wherein the first, the second and the third cutoff-frequencies are different and autonomously controlling, by the processor of the vehicle, an operation of the vehicle based on the roll angle. However, since the claim incorporates new matter, no determination of allowability can be made at this time. 
Regarding Claim 3 Seiniger teaches determine a roll angle (λE) of a vehicle, comprising: determining, by a processor of the vehicle, a first roll angle variable (λ1) from an acquired rolling rate (            
                
                    
                        
                            
                                λ
                            
                            ˙
                        
                    
                    
                        M
                    
                
            
        ) of the vehicle using a first method; determining, by the processor of the vehicle, a second roll angle variable (λ2) from one or more further vehicle movement dynamics characteristic variables using a second method; calculating, by a processor of the vehicle, the roll angle (λE) as a combination of at least a first roll angle variable (λ1) and a second roll angle variable (λ2).
However the prior art, alone or in combination, fails to teach autonomously controlling, by the processor of the vehicle, an operation of the vehicle based on the roll angle (λE), wherein the combination comprises multiple levels, wherein each level comprises at least one filtering step and at least one combination step and wherein the number of levels is x, wherein the y-st level comprises 2x-y+1 filtering steps and 2x-y combination steps,, wherein the output of level y is the input of level y+1, and wherein in particular in the y-st level 2x-y cutoff frequencies are applied in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Again, since the claim incorporates new matter, “autonomously controlling, by the processor of the vehicle, an operation of the vehicle based on the roll angle (λE)” no determination of allowability can be made at this time. 
Claim 15 recites similar subject matter as claim 1. Again, since the claim incorporates new matter, “autonomously control an operation of the vehicle based on the roll angle (λE)” no determination of allowability can be made at this time. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.